THE COURT.
The petition for writ of habeas corpus is denied.
On January 29, 1951, petitioner’s terms of imprisonment were fixed by the Adult Authority, Department of Corrections, at five years on each of two counts commencing January 26, 1950, to be served concurrently, with the last three years on parole. At the expiration of two years no proper placement program had been developed for petitioner and it was determined by the authority that the interests of the petitioner and the public would not be served by the *72immediate release of petitioner on parole. Petitioner’s case was reviewed by the medical authorities from time to time and on February 26, 1952, the action of January 29, 1951, granting parole was rescinded. On September 24, 1952, following several hearings, further consideration of release on parole was postponed for one calendar year. The action taken in each instance was based on extensive medical examinations and reports of a disturbed mental condition suffered by petitioner which fully justified rescission of the order granting parole and the further detention of petitioner for observation and treatment. No legal ground exists for petitioner’s release on habeas corpus.